Mr. Justice Shepard
delivered the opinion of the Court:
The affidavit of defense is without merit, and the court was right in entering judgment upon the plaintiffs’ motion.
The written agreement, the execution of which the defendants do not deny, purports to embody the entire transaction, and there is no such ambiguity in it as would warrant the introduction of parol evidence in explanation of its recitals, under any established exception to the time-honored rule that excludes such evidence in explanation or contradiction of the terms of a written instrument.
The terms of the agreement, by which the plaintiffs are permitted to share the profits that might be made upon the sale of *421the tax certificate which was delivered to them as security for their loan, do not make them partners of the defendants. Meehan v. Valentine, 145 U. S. 611, 619, 36 L. ed. 835, 840, 12 Sup. Ct. Rep. 972. As recited in the agreement, these contemplated profits are expressly promised “in addition to the repayment of the said money and interest thereon.”
The judgment must be affirmed, with costs.
It is so ordered. Affirmed.